Title: To James Madison from Thomas Jefferson, 20 November 1824
From: Jefferson, Thomas
To: Madison, James


        
          Monticello Nov. 20. 24.
        
        Gilmer is arrived in N. York sick of a fever which he has had thro’ the whole voyage of 35. days and likely to remain there some time in the hands of the Doctors. He has engaged 5. Professors to wit
        George Long, Antient languages.
        George Blaetterman, Modern do.
        Thos. H. Key, Mathematics.
        Charles Bonnycastle (son of the Mathematician) Nat. Philos.
        Robley Dunglison Anatomy &c.
        This last wishes to add Chemistry to his lectures, which we may well agree to as we are not well prepared for Anatomy. Gilmer expected them to arrive 10. days after him but does not say where. We shall advertise the Dormitories as soon as they arrive. The Hotels are all engaged. There were numerous applicns. for them. Affectionate salutations.
      